DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to amendment filed on 06/10/2022. Claim 1 was canceled and new claims 2-21 were added.
Response to Arguments
Applicant’s arguments, filed 06/10/2022, with respect to claims 2-21 have been fully considered and are persuasive. The double patenting rejection of claim 1 is moot since the claim has been canceled in this amendment. A NOTICE OF ALLOWANCE is being administered.
Allowable Subject Matter
Claims 2-21 are allowed.
Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Applicant’s representative Jamie J. Zheng (Reg. No. 51,167 Tel. No. (650) 521-4828) on June 22, 2022.
Please cancel claim 1. Dependent claim 11 is amended herein. 
11. (Currently Amended) The memory module of claim [[1]] 2, further comprising a printed circuit board, wherein the module control circuit, the plurality of buffer circuits and the memory devices are mounted to the printed circuit board, the printed circuit board including connectors formed along an edge thereof for connecting to respective ones of the one or more clock signal lines, the set of C/A signal lines and the plurality of sets of data/strobe signal lines, and wherein the buffer circuits are distributed along the edge of the printed circuit board and between the memory devices and the edge connectors.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Any comments considered necessary by applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
After careful considerations, examination and search of the claimed invention, the closest prior art of record does not teach or anticipate the claimed feature as claimed in independent claim 2 “the buffer circuits including logic and configuration registers, wherein respective configuration registers included in the respective buffer circuit are programmable by the logic to control the respective programmable phase relationship” and “the memory module in the configuration mode is configurable to perform a set of operations including at least one write operation to write a set of data into a set of memory locations in the memory devices and at least one read operation to read from the set of memory locations” and “the logic is further configurable to program the respective configuration registers based on information derived from the set of operations” in combination with the overall claimed limitations when interpreted in light of the specification.
There are two prior art references with respect to the parent applications. These references are Matsui US 2004/0105292 (“Matsui”) and Sutardja et al. US 2007/0168781 (“Sutardja”). Before the Examiner discusses these two references, it is important to note that the claim limitation “the memory module in the configuration mode is configurable to perform a set of operations including at least one write operation to write a set of data into a set of memory locations in the memory devices and at least one read operation to read from the set of memory locations” is being interpreted as the memory module performing write leveling and read leveling operations. Both Matsui and Sutardja are silent about write/read leveling operations. 
In an updated search, a new reference Saito et al. US 2010/0309706 (“Saito”) was obtained. Saito teaches that a memory module 100 includes a plurality of data register buffers 300, para 0043 and FIG. 1. Each data register buffer 300 includes a write leveling circuit 322 and a read leveling circuit 323, para 0086 and FIG. 5. The write leveling circuit 322 is a circuit for performing a write leveling operation, and the read leveling circuit 323 is a circuit for performing a read leveling operation, para 0087. Therefore, Saito teaches the claim limitations “the memory module in the configuration mode is configurable to perform a set of operations including at least one write operation to write a set of data into a set of memory locations in the memory devices and at least one read operation to read from the set of memory locations” and “the logic is further configurable to program the respective configuration registers based on information derived from the set of operations”. However, in Saito, the result of the write leveling operation and the result of the read leveling operation are stored in a memory controller 12, paras 0154 and 0159. In contrast, in the claimed invention, “the buffer circuits including logic and configuration registers, wherein respective configuration registers included in the respective buffer circuit are programmable by the logic to control the respective programmable phase relationship” and “the logic is further configurable to program the respective configuration registers based on information derived from the set of operations”. In other words, the configuration registers in the buffer circuits store the results of the write/read leveling operations in the claimed invention (see paragraph [0065] of the instant filed specification).
Therefore, Saito alone or in combination with Matsui and Sutardja neither anticipates nor renders obvious independent claim 2. Therefore, claim 2 is allowable. 
Independent claim 12 recites similar subject matter as claim 2 and is allowable for the aforementioned reason.
Conclusion
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUBAIR AHMED whose telephone number is (571)272-1655. The examiner can normally be reached 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID X YI can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZUBAIR AHMED/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132